[Cite as State v. White, 2017-Ohio-1488.]




                       IN THE COURT OF APPEALS OF OHIO
                           THIRD APPELLATE DISTRICT
                                SENECA COUNTY




STATE OF OHIO,

        PLAINTIFF-APPELLEE,                               CASE NO. 13-16-21

        v.

JAMES E. WHITE,                                           OPINION

        DEFENDANT-APPELLANT.




                  Appeal from Seneca County Common Pleas Court
                            Trial Court No. 16-CR-0082

                                      Judgment Affirmed

                             Date of Decision: April 24, 2017




APPEARANCES:

        Jennifer L. Kahler for Appellant

        Derek W. DeVine and Rebeka Beresh for Appellee
Case No. 13-16-21


PRESTON, P.J.

       {¶1} Defendant-appellant, James E. White (“White”), appeals the August 23,

2016 judgment entry of sentence of the Seneca County Court of Common Pleas.

For the reasons that follow, we affirm.

       {¶2} This case stems from allegations that White sexually abused (1) his

granddaughter, K.W., in 2007 and 2008, when K.W. was less than 10 years of age,

(2) his daughter, C.C., between 1995 and 1996, when C.C. was 12 or 13 years old,

and (3) two girls that White and his wife, Linda White (“Linda”), babysat, A.M. and

K.M. (See Doc. No. 1); (Aug. 9, 2016 Tr., Vol. I, at 150). It was alleged that White

sexually abused A.M. between 2001 and 2005, while A.M. was less than 10 years

of age, and that White sexually abused K.M. between 2000 and 2002, while K.M.

was less than 13 years of age. (See Doc. Nos. 1, 24, 25).

       {¶3} On April 27, 2016, the Seneca County Grand Jury indicted White on:

Counts One, Two, and Three of rape in violation of R.C. 2907.02(A)(1)(b), (B),

first-degree felonies; Counts Four and Five of gross sexual imposition in violation

of R.C. 2907.05(A)(4), (C)(2), third-degree felonies; and Count Six of gross sexual

imposition in violation of R.C. 2907.05(A)(1), (C)(1), a fourth-degree felony. (Doc.

No. 1). Counts One, Two, and Three included the specification that the victim was

“less than ten years of age at the time of the offense.” (Id.). White pled not guilty

to the counts and specifications of the indictment on May 3, 2016. (Doc. No. 7).


                                          -2-
Case No. 13-16-21


       {¶4} On July 27, 2016, the State filed a motion to amend Count Three of the

indictment to reflect that White’s conduct allegedly occurred between 2001 and

2005 instead of between 2001 and 2006, which the trial court granted on July 28,

2016. (Doc. Nos. 24, 25).

       {¶5} The case proceeded to a jury trial on August 9 and 10, 2016. (Aug. 9,

2016 Tr., Vol. I, at 1); (Aug. 10, 2016, Vol. II, at 192). On August 10, 2016, the

jury found White guilty of all of the counts and specifications of the amended

indictment. (Aug. 10, 2016 Tr., Vol. II, at 309-311); (Doc. No. 33). The trial court

filed its judgment entry of conviction on August 11, 2016. (Doc. No. 34).

       {¶6} The trial court held a sentencing and a sex-offender registration hearing

on August 19, 2016. (Aug. 19, 2016 Tr. at 2, 17, 20). The trial court sentenced

White to: life in prison without the possibility of parole as to Counts One and Two,

respectively; 25 years in prison as to Count Three; 54 months in prison as to Counts

Four and Five, respectively; and 17 months in prison as to Count Six. (Id. at 16-

18); (Doc. No. 36). The trial court ordered:

       Counts One and Two are ordered to be served concurrently one with

       the other but consecutively to each count. Counts Three and Four are

       ordered to be served concurrently one with the other but consecutively

       to each count. Count Five is ordered to be served consecutively to




                                        -3-
Case No. 13-16-21


           each count, and Count Six is ordered to be served consecutively to

           each count in this case.

(Id. at 17-18); (Id.). The trial court also classified White as a Tier III sex offender.

(Aug. 19, 2016 Tr. at 17, 20). The trial court filed its judgment entries of sentence

and sex-offender classification on August 23, 2016. (Doc. Nos. 36, 39).1

           {¶7} White filed a notice of appeal on August 29, 2016. (Doc. No. 41). He

raises 12 assignments of error for our review, which we discuss together.

                                      Assignment of Error No. I

           The Trial Court Erred in Finding Appellant Guilty of Rape of
           KW Where the State Failed to Introduce Sufficient Evidence to
           Support the Conviction.

                                     Assignment of Error No. II

           The Trial Court Erred in Finding Appellant Guilty of Rape of
           KW Where the State Failed to Introduce Sufficient Evidence to
           Support the Conviction.

                                    Assignment of Error No. III

           The Trial Court Erred in Finding Appellant Guilty of Rape of AM
           Where the State Failed to Introduce Sufficient Evidence to
           Support the Conviction.

                                    Assignment of Error No. IV

           The Trial Court Erred in Finding Appellant Guilty of Gross
           Sexual Imposition of AM Where the State Failed to Introduce
           Sufficient Evidence to Support the Conviction.



1
    The trial court filed a nunc pro tunc judgment entry of sentence on September 9, 2016.

                                                      -4-
Case No. 13-16-21


                        Assignment of Error No. V

      The Trial Court Erred in Finding Appellant Guilty of Gross
      Sexual Imposition of KM Where the State Failed to Introduce
      Sufficient Evidence to Support the Conviction.

                       Assignment of Error No. VI

      The Trial Court Erred in Finding Appellant Guilty of Gross
      Sexual Imposition of CC Where the State Failed to Introduce
      Sufficient Evidence to Support the Conviction.

                       Assignment of Error No. VII

      The Trial Court Erred in Finding Appellant Guilty of Rape of
      KW When the Conviction Was Against the Manifest Weight of
      the Evidence.

                       Assignment of Error No. VIII

      The Trial Court Erred in Finding Appellant Guilty of Rape of
      KW When the Conviction Was Against the Manifest Weight of
      the Evidence.

                       Assignment of Error No. IX

      The Trial Court Erred in Finding Appellant Guilty of Rape of AM
      When the Conviction Was Against the Manifest Weight of the
      Evidence.

                        Assignment of Error No. X

      The Trial Court Erred in Finding Appellant Guilty of Gross
      Sexual Imposition of AM When the Conviction Was Against the
      Manifest Weight of the Evidence.




                                    -5-
Case No. 13-16-21


                                  Assignment of Error No. XI

         The Trial Court Erred in Finding Appellant Guilty of Gross
         Sexual Imposition of KM When the Conviction Was Against the
         Manifest Weight of the Evidence.

                                  Assignment of Error No. XII

         The Trial Court Erred in Finding Appellant Guilty of Gross
         Sexual Imposition of CC When the Conviction Was Against the
         Manifest Weight of the Evidence.

         {¶8} In his 12 assignments of error, White argues that his convictions are

based on insufficient evidence and are against the manifest weight of the evidence.2

In particular, he argues in his first, second, and third assignments of error that there

is insufficient evidence that he raped K.W and A.M. He specifically argues under

his fourth, fifth, and sixth assignments of error that there is insufficient evidence to

find him guilty of gross sexual imposition. In his seventh, eighth, and ninth

assignments of error, he argues that rape convictions are against the manifest weight

of the evidence. Finally, in his tenth, eleventh, and twelfth assignments of error, he

argues that his gross-sexual-imposition convictions are against the manifest weight

of the evidence.

         {¶9} Manifest “weight of the evidence and sufficiency of the evidence are

clearly different legal concepts.” State v. Thompkins, 78 Ohio St. 3d 380, 389

(1997). As such, we address each legal concept individually.


2
  White does not challenge the specifications that the victims were less than ten years of age at the time of
the offenses.

                                                    -6-
Case No. 13-16-21


       {¶10} “An appellate court’s function when reviewing the sufficiency of the

evidence to support a criminal conviction is to examine the evidence admitted at

trial to determine whether such evidence, if believed, would convince the average

mind of the defendant’s guilt beyond a reasonable doubt.” State v. Jenks, 61 Ohio

St.3d 259 (1981), paragraph two of the syllabus, superseded by state constitutional

amendment on other grounds, State v. Smith, 80 Ohio St. 3d 89 (1997). Accordingly,

“[t]he relevant inquiry is whether, after viewing the evidence in a light most

favorable to the prosecution, any rational trier of fact could have found the essential

elements of the crime proven beyond a reasonable doubt.” Id. “In deciding if the

evidence was sufficient, we neither resolve evidentiary conflicts nor assess the

credibility of witnesses, as both are functions reserved for the trier of fact.” State v.

Jones, 1st Dist. Hamilton Nos. C-120570 and C-120571, 2013-Ohio-4775, ¶ 33,

citing State v. Williams, 197 Ohio App. 3d 505, 2011-Ohio-6267, ¶ 25 (1st Dist.).

See also State v. Berry, 3d Dist. Defiance No. 4-12-03, 2013-Ohio-2380, ¶ 19

(“Sufficiency of the evidence is a test of adequacy rather than credibility or weight

of the evidence.”), citing Thompkins at 386.

       {¶11} On the other hand, in determining whether a conviction is against the

manifest weight of the evidence, a reviewing court must examine the entire record,

“‘weigh[ ] the evidence and all reasonable inferences, consider[ ] the credibility of

witnesses and determine[ ] whether in resolving conflicts in the evidence, the [trier


                                          -7-
Case No. 13-16-21


of fact] clearly lost its way and created such a manifest miscarriage of justice that

the conviction must be reversed and a new trial ordered.’” Thompkins at 387,

quoting State v. Martin, 20 Ohio App. 3d 172, 175 (1st Dist.1983). A reviewing

court must, however, allow the trier of fact appropriate discretion on matters relating

to the weight of the evidence and the credibility of the witnesses. State v. DeHass,

10 Ohio St. 2d 230, 231 (1967). When applying the manifest-weight standard,

“[o]nly in exceptional cases, where the evidence ‘weighs heavily against the

conviction,’ should an appellate court overturn the trial court’s judgment.” State v.

Haller, 3d Dist. Allen No. 1-11-34, 2012-Ohio-5233, ¶ 9, quoting State v.

Hunter, 131 Ohio St. 3d 67, 2011-Ohio-6524, ¶ 119.

       {¶12} White was convicted of three counts of rape in violation of R.C.

2907.02(A)(1)(b), two counts of gross sexual imposition in violation of R.C.

2907.05(A)(4), and one count of gross sexual imposition in violation of R.C.

2907.05(A)(1). The offense of rape is codified under R.C. 2907.02, which provides,

in pertinent part:

       (A)(1) No person shall engage in sexual conduct with another who is

       not the spouse of the offender or who is the spouse of the offender but

       is living separate and apart from the offender, when any of the

       following applies:

       ***


                                         -8-
Case No. 13-16-21


       (b) The other person is less than thirteen years of age, whether or not

       the offender knows the age of the other person.

R.C. 2907.02(A)(1)(b). “In order to prove rape under R.C. 2907.02(A)(1)(b), the

State must prove the offender engaged in sexual conduct with a person[, not the

offender’s spouse, and that the conduct was with a person] less than thirteen years

of age, whether or not the offender knew the age of the other person.” (Emphasis

added.) State v. Jones, 2d Dist. Montgomery No. 26289, 2015-Ohio-4116, ¶ 42.

“‘Sexual conduct’ means vaginal intercourse between a male and female; anal

intercourse, fellatio, and cunnilingus between persons regardless of sex; and,

without privilege to do so, the insertion, however slight, of any part of the body or

any instrument, apparatus, or other object into the vaginal or anal opening of

another[.]” R.C. 2907.01(A).

       {¶13} R.C. 2907.05 sets forth the offense of gross sexual imposition and

provides, in relevant part:

       (A) No person shall have sexual contact with another, not the spouse

       of the offender; cause another, not the spouse of the offender, to have

       sexual contact with the offender; or cause two or more other persons

       to have sexual contact when any of the following applies:

       (1) The offender purposely compels the other person, or one of the

       other persons, to submit by force or threat of force.


                                         -9-
Case No. 13-16-21


       ***

       (4) The other person, or one of the other persons, is less than thirteen

       years of age, whether or not the offender knows the age of that person.

R.C. 2907.05(A)(1), (4). “In order to prove the offense of gross sexual imposition

[under R.C. 2907.05(A)(4)], ‘the State must prove that the defendant had sexual

contact with a person, not the defendant’s spouse, and that the contact was with a

person under the age of thirteen, whether the defendant knew the age of the person

or not.’” Jones at ¶ 43, quoting State v. Israel, 2d Dist. Miami No. 09-CA-47, 2010-

Ohio-5044, ¶ 25. To prove the offense of gross sexual imposition under R.C.

2907.05(A)(1), the State must prove that the defendant had sexual contact with a

person, not the defendant’s spouse, and that the defendant purposely compelled the

victim to submit to the sexual contact by force or threat of force. See State v. Wine,

3d Dist. Auglaize No. 2-12-01, 2012-Ohio-2837, ¶ 39-40.

       {¶14} “The term ‘sexual contact’ is defined as ‘any touching of an erogenous

zone of another, including without limitation the thigh, genitals, buttock, pubic

region, or, if the person is a female, a breast, for the purpose of sexually arousing or

gratifying either person.’” Jones at ¶ 43, quoting R.C. 2907.01(B). “‘“[T]here is

no requirement that there be direct testimony regarding sexual arousal or

gratification.”’” Id., quoting State v. Clark, 2d Dist. Clark No. 2013 CA 52, 2014-

Ohio-855, ¶ 12, quoting State v. Gesell, 12th Dist. Butler No. CA2005-08-367,


                                         -10-
Case No. 13-16-21


2006-Ohio-3621, ¶ 25. “The trier of fact may infer from the evidence presented at

trial whether the purpose of the touching was for the defendant’s sexual arousal or

gratification.” Id., citing Clark at ¶ 12.

         {¶15} At trial, the State offered the testimony of six witnesses. As its first

witness, the State called April Winget (“Winget”) who testified that White is her

father and that, prior to 2008, her family saw White “every day.” (Aug. 9, 2016 Tr.

at 121, 123). According to Winget, in 2008, her daughter, K.W., alleged that White

“exposed his penis to her.” (Id. at 124). However, K.W. did not allege that White

raped her when she shared with her mother that White exposed his penis to her. (Id.

at 124-125). After K.W.’s revelation, Winget’s family did not have contact with

White.     (Id. at 125).   In January 2016, K.W. revealed to Winget additional

allegations regarding White, which caused Winget to contact “social services.” (Id.

at 125-126).

         {¶16} As its second witness, the State offered the testimony of K.W., age 14,

who testified that White is her grandfather. (Id. at 133, 135). She testified that she

was born in January 2002. (Id. at 134). K.W. testified that White and Linda would

babysit her and that sometimes she would spend the night at their home. (Id. at 135-

137). K.W. described a typical night that she spent with her grandparents:

         I stayed there, put my bags up, stay in the room, sleep, wake up. I’d

         go out in the living room. Grandma would send me in when grandpa


                                             -11-
Case No. 13-16-21


       was ready for me to go in the bedroom * * * sometimes [alone], but

       after a little while she would send my sister in.

(Id. at 137). She testified that she would get into bed with White and “[h]e would

put his fingers down in my vagina and touch my vagina and sometimes he’d put his

fingers in my butt.” (Id.). She testified that she was sent to her grandfather’s

bedroom “[e]very time [she] was there in the morning.” (Id.). She recalled that she

began being sent to her grandfather’s bedroom when she was “five, six, seven” and

that it stopped when she was seven. (Id. at 138).

       {¶17} She testified that she divulged in 2008 that White exposed his penis to

her. (Id. at 139). However, she did not reveal “that more had happened” until she

was 14 years old because she “felt strongly that [she] needed to tell” her mother at

that time since she “was having bad dreams and [her mother] needed to know

because [she] needed help sleeping. (Id. at 139-140). According to K.W., she did

not reveal what her grandfather had done to her prior to that day because she “was

scared.” (Id. at 140). She did not “mention that more had happened” when she

revealed that White exposed his penis to her,

       [b]ecause everybody was freaking out and I’m just, like, oh, I don’t

       want to freak out anybody else, and I was scared and I was young and

       everything was all confusing, and I didn’t want to say anything

       because I was scared I could get yelled at.


                                         -12-
Case No. 13-16-21


(Id. at 143). According to K.W., she disclosed that White exposed his penis to her

because she “accidentally walked in on [her] dad one time in the bathroom and [her]

mom and dad had given [her] a very serious talk that it was bad for a girl to see a

man’s penis, and when he showed it to me that’s how I knew that this was wrong.”

(Id.). She testified that she does not know A.M. or K.M. (Id. at 140).

       {¶18} On re-cross examination, K.W. testified that her grandmother sent her

into White’s bedroom to wake him up. (Id. at 144).

       {¶19} C.C., age 33, testified as the State’s third witness. (Id. at 144). She

testified that she was born in June 1983. (Id. at 147). C.C. testified that White is

her biological father and that Winget is her sister. (Id. at 146, 153). She testified

that she has a relationship with Winget and K.W., but testified that she does not

know A.M. or K.M. (Id. at 154-555).

       C.C. testified that, when she was 12 or 13 years old, White had his

       thumb under [her] shirt and just started rubbing [her] skin, and then

       he just gradually started making his way up [her] shirt as he’s rubbing

       with his thumb. And then he ended up taking his thumb and rubbing

       it across [her] left nipple * * * and then started working his way down

       into [her] pants. And when he got his -- the tip of his fingers under

       [her] underwear line, [she] told him [she] wanted to go to bed.




                                        -13-
Case No. 13-16-21


(Id. at 150). According to C.C., she had no other incidents with White, she reported

the incident to her best friend, and, approximately a year later, she told her mother.

(Id. at 150, 153).

        {¶20} On cross-examination, she testified that she spoke with law

enforcement after she spoke with Winget. (Id. at 159). On re-direct examination,

C.C. testified that Winget did not tell her what to say to law enforcement. (Id. at

160).

        {¶21} Next, K.M., age 26, testified on behalf of the State. (Id. at 161). K.M.

was born in January 1990. (Id. at 163). She testified that White and Linda were her

babysitters when she was “seven, eight all the way up to * * * 11, 12.” (Id. at 163-

164). She testified that the Whites stopped babysitting her and A.M. when K.M.

was 13 or 14 years old. (Id. at 171). K.M. testified that she knows Winget and

K.W. (Id.). She further testified that she has not seen Winget or K.W. since the

Whites stopped babysitting her. (Id.).

        {¶22} According to K.M., during one of the times that White and Linda were

babysitting her when she was nine or ten, White’s “hands was [sic] down [her] shirt

grabbing [her] left breast.” (Id. at 166). She recalled specific details regarding the

incident, including that: (1) it occurred at 7:00 or 8:00 p.m.; (2) she had been outside

playing and came inside to take a shower; (3) White was brushing her hair after her

shower while she was watching television; (4) White grabbed her left breast during


                                         -14-
Case No. 13-16-21


a commercial for the television program she was watching; and (5) she was wearing

a nightgown. (Id. at 166-169).

       {¶23} Next, Detective Shawn Vallery (“Detective Vallery”) of the Tiffin

Police Department testified that he was contacted by Seneca County Children’s

Services in February 2016 to investigate K.W.’s sexual-abuse allegation against

White. (Id. at 176-177, 180). Detective Vallery interviewed Winget and K.W.

regarding K.W.’s allegations, and Winget “mentioned an episode between James

White and her sister [C.C.].” (Id. at 181-185). Later Winget told Detective Vallery

about “some concerns of two females that James and Linda White baby-sat.” (Aug.

10, 2016 Tr., Vol. II, at 196). Detective Vallery also interviewed C.C., A.M., and

K.M. as part of his investigation. (Aug. 9, 2016 Tr., Vol. I, at 184); (Aug. 10, 2016

Tr., Vol. II, at 198-199, 203).

       {¶24} Detective Vallery testified that he has training and experience

investigating sexual-abuse cases—namely, he testified that he has training and

experience interviewing teenage girls regarding sexual abuse. (Aug. 9, 2016 Tr.,

Vol. I, at 178, 183). He relayed that K.W. appeared “uncomfortable” explaining

what occurred with White. (Id. at 183-184). Detective Vallery did not “consider

having [K.W.] examined medically for the collection of evidence” because “[i]t had

been over eight years since the incident happened. There would have been no

evidence to collect at that time.” (Id. at 185).


                                         -15-
Case No. 13-16-21


       {¶25} Detective Vallery identified State’s Exhibit 1 as a redacted recording

of his interview of White, which was subsequently played for the jury. (Aug. 9,

2016 Tr., Vol. I, at 186-189). He identified State’s Exhibit 2 as a recording of his

phone interview of White, which was subsequently played for the jury. (Aug. 10,

2016 Tr., Vol. II, at 204, 207).

       {¶26} On cross-examination, Detective Vallery testified that White

maintained his innocence throughout his investigation. (Id. at 211). Detective

Vallery testified that he interviewed A.M. a second time but that A.M.

       didn’t change anything from her first interview. She had informed

       [him] that there was more that she remembered as she started

       remembering things that she had put behind her several years ago.

       And she told [him] that Mr. White when they were in the bedroom

       that he would pull his penis out and show it to her and sometimes it

       would touch her face and he would make statements to her.

(Id. at 212-213). Detective Vallery interviewed A.M. a second time because A.M.’s

boyfriend revealed to Detective Vallery that A.M. “confided in her boyfriend * * *

something about oral sex between [White] and her.” (Id. at 213). However, A.M.

denied to Detective Vallery that White “had her perform oral sex on him”; rather,

A.M. “did confirm that [White] did pull his penis out in front of her prior to the

other sexual abuse.” (Id. at 214).


                                       -16-
Case No. 13-16-21


       {¶27} On re-direct examination, Detective Vallery testified that he did not

have the opportunity to question White regarding A.M. and K.M.’s allegations. (Id.

at 216). He testified that K.W., C.C., A.M., and K.M. never denied that they were

sexually abused by White. (Id. at 217).

       {¶28} A.M. testified on behalf of the State that the Whites babysat her from

the time she was a “baby” until she was “[a]round 10 years old.” (Id. at 222, 224-

225). She testified that she was born in October 1994 and that K.M., her sister, is

“close to five years” older than she is. (Id. at 223).

       {¶29} A.M. testified that she “was sexually abused and molested by James

White.” (Id. at 226). She testified that the sexual abuse began after the Whites

“moved to Westgate,” which was when she was “about five” years old. (Id. at 225).

She further testified that the Whites stopped babysitting for her when she was

“[a]round ten years old.” (Id.). A.M. testified that she knows Winget, K.W., and

C.C. but does not have a relationship with Winget, K.W., or C.C. (Id. at 235-237).

She further testified that she has not seen Winget, K.W., or C.C. since the Whites

stopped babysitting her. (Id.).

       A.M. recalled:

       There was [sic] different altercations with him. One of the altercations

       was in his living room on his chair. He would always want me to sit

       with him, and he would always have like a red checkered blanket and


                                          -17-
Case No. 13-16-21


       put it over us and -- when I would sit on his lap because he would

       want me to, and then he would slide his -- because the blanket would

       be over us, and he would slide his fingers down my pants and fondle

       with my vagina.

(Id. at 226). According to A.M., White’s finger “penetrated” her vagina for “about

five minutes.” (Id. at 228-229). A.M. described another incident:

       He asked me to go back in his bedroom, and he told me to sit on his

       bed, and he would flop out his penis and put it in my face. And then

       he told me to lay down, told me to pull down my pants. And he would

       leave the room, and he would get a washcloth and he would come

       back and lay down and he would put the washcloth over his penis and

       put it in my butt area and my taint area and rub it up and down, and

       then he would take the washcloth off and then do it again, and then he

       would put the washcloth back on and do it.

(Id. at 230). According to A.M., this “rubbing activity” lasted for approximately 15

minutes. (Id.). A.M. did not tell anyone about these incidents because she “was

scared what was gonna [sic] happen to [her] or to them or to anybody.” (Id. at 231).

She eventually confided in her sister, and then her friends when she was “about 12,

13 years old.” (Id. at 231-232). When asked whether she could “be certain that”

“the abuse [she] described” “occurred the way [she] testified” to since it “happened


                                       -18-
Case No. 13-16-21


a long time ago,” A.M. responded that she was certain “[b]ecause it traumatized

[her]. [She will] never forget it.” (Id. at 237).

       {¶30} On cross-examination, A.M. confirmed that the sexual abuse occurred

from when she was six years old until she was ten years old. (Id. at 237-238). She

testified that she revealed additional details regarding the abuse in her second

interview with Detective Vallery because she “blocked it out” but remembered the

additional details later. (Id. at 242).

       {¶31} On re-direct examination, A.M. described an incident in which she

locked herself in a bathroom so that she would not be left alone with White. (Id. at

244-245).

       {¶32} Thereafter, the State moved to admit its exhibits and rested. (Id. at

247-248). State’s Exhibit 1 was admitted without objection, and State’s Exhibit 2

was admitted over the defense’s objection. (Id.). Next, White made a Crim.R.

29(A) motion, which the trial court denied. (Id. at 248-252). White did not provide

any evidence and rested. (Id. at 252-253). White did not renew his Crim.R. 29(A)

motion. The case was submitted to the jury, which found White guilty as to the

counts and specifications of the amended indictment. (Id. at 309-311).

       {¶33} As an initial matter, we must address White’s failure to renew his

Crim.R. 29(A) motion at the conclusion of his case-in-chief or at the conclusion of

all the evidence.


                                          -19-
Case No. 13-16-21


       In order to preserve the issue of sufficiency on appeal, this court has

       held that “[w]hen a defendant moves for acquittal at the close of the

       state’s evidence and that motion is denied, the defendant waives any

       error which might have occurred in overruling the motion by

       proceeding to introduce evidence in his or her defense. In order to

       preserve a sufficiency of the evidence challenge on appeal once a

       defendant elects to present evidence on his behalf, the defendant must

       renew his Crim.R. 29 motion at the close of all the evidence.”

State v. Hurley, 3d Dist. Hardin No. 6-13-02, 2014-Ohio-2716, ¶ 37, quoting State

v. Edwards, 3d Dist. Marion No. 9-03-63, 2004-Ohio-4015, ¶ 6. Based on this

court’s precedent, White’s failure to renew his Crim.R. 29(A) motion at the

conclusion of his case-in-chief or at the conclusion of all evidence waived all but

plain error on appeal. Id. at ¶ 37, citing State v. Flory, 3d Dist. Van Wert No. 15-

04-18, 2005-Ohio-2251, citing Edwards.

       {¶34} “However, ‘[w]hether a sufficiency of the evidence argument is

reviewed under a prejudicial error standard or under a plain error standard is

academic.’” Id. at ¶ 38, citing Perrysburg v. Miller, 153 Ohio App. 3d 665, 2003-

Ohio-4221, ¶ 57 (6th Dist.), quoting State v. Brown, 2d Dist. Montgomery No.

17891, 2000 WL 966161, *8 (July 14, 2000). “Regardless of the standard used, ‘a

conviction based on legally insufficient evidence constitutes a denial of due process,


                                        -20-
Case No. 13-16-21


and constitutes a manifest injustice.’” Id., quoting Thompkins, 78 Ohio St.3d at 386-

387. Accordingly, we will proceed to determine whether the State presented

sufficient evidence to support White’s convictions. See id. See also State v. Velez,

3d Dist. Putnam No. 12-13-10, 2014-Ohio-1788, ¶ 68, citing State v. Wimmer, 3d

Dist. Marion No. 9-98-46, 1999 WL 355190, *1 (Mar. 26, 1999).

           {¶35} First, White argues that there is insufficient evidence to convict him

of raping K.W. or A.M.3 We disagree. The State presented sufficient evidence that

White raped K.W. and A.M.—namely, the State presented sufficient evidence that

White inserted his finger into the vaginal and anal openings of K.W. and the vaginal

opening of A.M., when K.W. and A.M. were less than thirteen years of age.

           {¶36} There is sufficient evidence that White engaged in sexual conduct with

K.W. and A.M. K.W. testified that White “put his fingers down in [her] vagina”

and she testified that White “put his fingers in [her] butt.” (Aug. 9, 2016 Tr., Vol.

I, at 137). Similarly, A.M. testified that White “penetrated” her vagina with his

finger. (Aug. 10, 2016 Tr., Vol. II, at 228). These acts constitute “sexual conduct”

under R.C. 2907.01(A). “A rape victim’s testimony that an offender inserted his

finger inside her vagina [or anus] is sufficient evidence of penetration.” State v.

Roberts, 1st Dist. Hamilton No. C-040547, 2005-Ohio-6391, ¶ 64, citing State v.

Lucas, 2d Dist. Montgomery No. 18644, 2001 WL 1103288, *3 (Sept. 21, 2001).



3
    White does not challenge the element that he is not married to the victims.

                                                      -21-
Case No. 13-16-21


See State v. Phillips, 6th Dist. Lucas No. L-09-1149, 2010-Ohio-2577, ¶ 58

(concluding that Phillips’s rape conviction under R.C. 2907.02(A)(1)(b) was based

on sufficient evidence because “the jury could have found the element of anal

penetration” based on the victim’s testimony that Phillips digitally penetrated her

“bottom”). See also State v. Arcuri, 11th Dist. Trumbull No. 2015-T-0123, 2016-

Ohio-8254, ¶ 79 (“A single statement indicating that Arcuri digitally penetrated her

vaginal opening is sufficient to demonstrate ‘sexual conduct’ for the purposes of

Rape.”).

       {¶37} Nonetheless, White appears to argue that his rape convictions are

based on insufficient evidence because the victims’ testimony is not credible since

their testimony is not corroborated by any evidence. However, “[a] victim’s

testimony concerning vaginal [or anal] penetration need not be corroborated.”

Roberts at ¶ 67, citing State v. Gingell, 7 Ohio App. 3d 364, 365-366 (1st Dist.1982).

Instead, the victims’ testimony, if believed, is sufficient evidence to convict White

of rape under R.C. 2907.02(A)(1)(b). See State v. Westerfield, 10th Dist. Franklin

No. 07AP-1072, 2008-Ohio-4458, ¶ 35.

       {¶38} The State also presented sufficient evidence that the sexual conduct

occurred while the victims were less than thirteen years of age. K.W. testified that

this occurred when she was “five, six, [or] seven” years of age. (Aug. 9, 2016 Tr.,

Vol. I, at 138). Moreover, K.W. testified that she was born in 2002 and that she


                                        -22-
Case No. 13-16-21


stopped seeing White in 2008—a time period during which she was less than

thirteen years of age. A.M. testified that the sexual abuse occurred between the ages

of six and ten. Likewise, A.M. testified that she is nearly five years younger than

K.M. K.M. testified that the Whites stopped babysitting A.M. and K.M. when K.M.

was 13 or 14 years old. As such, A.M. would have been approximately eight or

nine years old when she stopped seeing White.

       {¶39} Yet, White argues that there is insufficient evidence supporting his

conviction for the rape of A.M. because she “was unable to state when [the] alleged

offense occurred.” (Appellant’s Brief at 9). White’s argument is meritless. First,

“exact dates are generally not essential elements of offenses.” State v. Triplett, 11th

Dist. Ashtabula No. 2013-A-0018, 2013-Ohio-5190, ¶ 43, citing State v. Sellards,

17 Ohio St. 3d 169, 171 (1985). Second, “Ohio courts have repeatedly held that in

cases involving the sexual molestation of minor children, the state is not required to

provide exact dates because the victims are simply unable to remember such facts,

particularly where the repeated offenses take place over an extended period of time.”

Id. at ¶ 44, citing State v. Lawrinson, 49 Ohio St. 3d 238, 239 (1990), State v.

Barnecut, 44 Ohio App. 3d 149 (5th Dist.1988), State v. Daniel, 97 Ohio App. 3d
548, 556 (10th Dist.1994), and State v. Mundy, 99 Ohio App. 3d 275, 296 (2d

Dist.1994). Likewise, “‘if the evidence supports a finding that the defendant was

alone with the victim during the relevant time frame and the defense is that the


                                         -23-
Case No. 13-16-21


sexual abuse never occurred, the inability to identify a specific date does not require

reversal of a conviction.’” Arcuri at ¶ 80, quoting State v. Latorres, 11th Dist.

Ashtabula Nos. 2000-A-0060 and 2000-A-0062, 2001 WL 901045, *4 (Aug. 10,

2001), and citing Triplett at ¶ 44. Indeed, A.M. testified that White and Linda

babysat her from the time she was a baby until she was ten years old, and she

testified that the sexual abuse occurred from when she was six years old until she

was ten years old. The evidence supports a finding that White was alone with A.M.

during the timeframe that A.M. alleges that the rape occurred. See Jones, 2015-

Ohio-4116, at ¶ 45 (noting that “Jones would sometimes babysit” the victim).

       {¶40} Viewing the evidence in a light most favorable to the prosecution, a

rational trier of fact could have found that White engaged in sexual conduct with

K.W. and A.M., while the K.W. and A.M. were less than thirteen years of age. Id.

at ¶ 48. Therefore, there is sufficient evidence that White committed rape under

R.C. 2907.02(A)(1)(b). As such, White’s first, second, and third assignments of

error are overruled.

       {¶41} Next, White argues that there is insufficient evidence to convict him

of gross sexual imposition under R.C. 2907.05(A)(1) and (4). We will first address

White’s sufficiency-of-the-evidence arguments as they relate to his convictions

under R.C. 2907.05(A)(4), followed by his sufficiency-of-the-evidence argument as

it relates to his conviction under R.C. 2907.05(A)(1).


                                         -24-
Case No. 13-16-21


       {¶42} The State presented sufficient evidence that White engaged in sexual

contact with A.M. and K.M., while A.M. and K.M. were less than thirteen years of

age. A.M. testified that White “fondled her vagina” under her clothes and “rubbed”

a washcloth on her bare pubic region. (Aug. 10, 2016 Tr., Vol. II, at 226, 230).

K.M. testified that White “grabb[ed her] left breast” underneath her shirt. (Aug. 9,

2016 Tr., Vol. I, at 166). These acts constitute sexual contact under R.C. 2907.01(B)

because a reasonable trier of fact could infer from A.M.’s and K.M.’s testimony that

the purpose of the touching was for White’s sexual arousal or gratification. See

Jones at ¶ 50.

       {¶43} Further, the State presented sufficient evidence that the sexual contact

occurred while A.M. and K.M. were less than thirteen years of age. As we noted

above, A.M. testified that the sexual abuse occurred from when she was six years

old until she was ten years old, and A.M.’s time frame was corroborated by K.M.’s

testimony. K.M. testified that the sexual contact occurred when she “was nine or

ten.” (Aug. 9, 2016 Tr., Vol. I, at 166). However, as to A.M., White makes the

same argument that he made regarding his rape conviction as to A.M.—that is, that

his gross-sexual-imposition conviction under R.C. 2907.05(A)(4) is based on

insufficient evidence because A.M. did not specifically identify when White abused

her. For the same reason we rejected White’s argument as to his rape conviction,




                                        -25-
Case No. 13-16-21


we reject White’s argument here. See, e.g., Triplett, 2013-Ohio-5190, at ¶ 44; Jones

at ¶ 50; Arcuri, 2016-Oho-8254, at ¶ 80.

       {¶44} Viewing the evidence in a light most favorable to the prosecution, a

rational trier of fact could have found that White engaged in sexual contact with

A.M. and K.M., while A.M. and K.M. were less than thirteen years of age. See

Jones at ¶ 53. Therefore, there is sufficient evidence that White committed gross

sexual imposition under R.C. 2907.05(A)(4).

       {¶45} Finally, as to White’s conviction under R.C. 2907.05(A)(1), White

makes arguments relative only to whether C.C.’s testimony that White engaged in

sexual contact with her is believable. As such, we will address only that element of

the offense—that is, whether the State presented sufficient evidence that White

engaged in sexual contact with C.C. We conclude that the State presented sufficient

evidence that White engaged in sexual contact with C.C. C.C. testified that White

“rubb[ed]” “his thumb” “across [her] left nipple” under her shirt. (Aug. 9, 2016 Tr.,

Vol. I, at 150). This conduct constitutes sexual contact under R.C. 2907.01(B)

because a reasonable trier of fact could infer from C.C.’s testimony that the purpose

of the touching was for White’s sexual arousal. See Jones at ¶ 50.

       {¶46} Even so, White argues that C.C.’s testimony is not credible for a

number of reasons, including (1) the sexual contact “occurred over twenty years

ago,” (2) “C.C. made no report at the time of the incident [and] testified that in 2008,


                                         -26-
Case No. 13-16-21


she was aware of the allegation that [K.W.] made against [White], but she did not

make any report at that time against [White],” and (3) C.C. “chose to live with

[White] after this allegedly occurred.” (Appellant’s Brief at 12). However, we do

not resolve credibility issues when resolving whether there is sufficient evidence to

support a conviction. See In re Whitlock, 11th Dist. Ashtabula No. 2008-A-0018,

2008-Ohio-4672, ¶ 26, citing DeHass, 10 Oho St.2d 230, at paragraph one of the

syllabus. Instead, “the believability was for the jury to decide.” See State v. Page,

2d Dist. Montgomery No. 26670, 2017-Ohio-568, ¶ 30. C.C.’s testimony, if

believed, is sufficient evidence that White engaged in sexual contact with C.C. See

id. at ¶ 30 (“[The victim’s] testimony, if believed, was sufficient to support Page’s

conviction of * * * gross sexual imposition.”); In re Whitlock at ¶ 26 (rejecting the

defendant’s argument that his gross-sexual-imposition conviction was based on

insufficient evidence because the “victim was not a credible witness”).

       {¶47} Accordingly, viewing the evidence in a light most favorable to the

prosecution, a rational trier of fact could have found that White engaged in sexual

contact with C.C. Therefore, there is sufficient evidence that White committed

gross sexual imposition under R.C. 2907.05(A)(1).

       {¶48} White’s fourth, fifth, and sixth assignments of error are overruled.

       {¶49} Having concluded that White’s convictions are based on sufficient

evidence, we next address White’s arguments that his convictions are against the


                                        -27-
Case No. 13-16-21


manifest weight of the evidence. See State v. Missler, 3d Dist. Hardin No. 6-14-06,

2015-Ohio-1076, ¶ 38; Velez, 2014-Ohio-1788, at ¶ 76. White makes the same

arguments that he makes in support of his sufficiency-of-the-evidence assignments

of error—namely, that K.W., A.M., K.M., and C.C. are not credible and that there

is no DNA or medical evidence to corroborate K.W.’s allegations. We conclude

that the evidence that we summarized in our sufficiency-of-the-evidence analysis

does not heavily weigh against White’s convictions.

       {¶50} As with many sexual-abuse cases, this case presents the “classic ‘he-

said/she-said’” scenario, “with no physical evidence to corroborate the [victims’]

allegation[s].” In re N.Z., 11th Dist. Lake Nos. 2010-L-023, 2010-L-035, and 2010-

L-041, 2011-Ohio-6845, ¶ 79. “Thus, credibility of the witnesses was the primary

factor in determining guilt.” Id. As we noted above, “the weight to be given the

evidence and the credibility of the witnesses are primarily for the trier of the facts.”

DeHass, 10 Ohio St. 2d 230 at, paragraph one of the syllabus. “When examining

witness credibility, ‘the choice between credible witnesses and their conflicting

testimony rests solely with the finder of fact and an appellate court may not

substitute its own judgment for that of the finder of fact.’” In re N.Z. at ¶ 79, quoting

State v. Awan, 22 Ohio St. 3d 120, 123 (1986). “A fact finder is free to believe all,

some, or none of the testimony of each witness appearing before it.” Id., citing State

v. Thomas, 11th Dist. Lake No. 2004-L-176, 2005-Ohio-6570, ¶ 29. See also


                                          -28-
Case No. 13-16-21


Missler at ¶ 44, quoting State v. Daley, 3d Dist. Seneca No. 13-13-26, 2014-Ohio-

908, ¶ 15, quoting State v. Antill, 176 Ohio St. 61, 67 (1964). “‘“A verdict is not

against the manifest weight of the evidence because the [jury] chose to believe the

State’s witnesses rather than the defendant’s version of the events.”’” Missler at ¶

44, quoting State v. Bean, 9th Dist. Summit No. 26852, 2014-Ohio-908, ¶ 15,

quoting State v. Martinez, 9th Dist. Wayne No. 12CA0054, 2013-Ohio-3189, ¶ 16.

       {¶51} In this case, K.W., A.M., K.M., and C.C. testified to their version of

events surrounding the sexual abuse that led to White’s rape and gross-sexual-

imposition convictions, and the jury found the victims credible. Compare State v.

Curry, 3d Dist. Allen No. 1-15-05, 2016-Ohio-861, ¶ 66 (concluding that Curry’s

rape and robbery convictions were not against the manifest weight of the evidence

because the trier of fact found the victim’s version of events credible). Although

White did not testify, the jury was able to view the video recording of his interview

with Detective Vallery in which White can be heard denying K.W.’s and C.C.’s

allegations and explaining his theories as to why they accused him of the sexual

abuse. (State’s Ex. 1). (See also State’s Ex. 2). Indeed, White accuses his ex-wife,

Winget, Winget’s husband, and the victims as conspiring against him. (State’s Ex.

1). White theorizes that the collusion is a ruse to exact revenge based on feuds he

has with those people, or that the collusion is a ploy to obtain money from him since

he recently received an inheritance from his father-in-law’s estate.           (Id.).


                                        -29-
Case No. 13-16-21


Nevertheless, White’s theories are belied by Detective Vallery’s discovery of

additional victims—namely, A.M. and K.M. A.M. and K.M. testified that, while

they know Winget, K.W., and C.C., they do not have a relationship with them and

have not seen Winget, K.W., or C.C. since the Whites stopped babysitting them—

more than 12 years ago.

       {¶52} White also argues that the victims’ allegations are not credible because

they did not report the sexual abuse when it occurred; rather, they reported the abuse

several years later. K.W., A.M., K.M., and C.C. explained why they did not come

forward sooner with details of the sexual abuse. The jury was free to find their

explanations credible. Compare State v. Bones, 2d Dist. Montgomery No. 26017,

2015-Ohio-784, ¶ 33-34, 40 (concluding that Bones’ rape convictions were not

against the manifest weight of the evidence even though the victim did not report

the abuse until several years later).

       {¶53} Moreover, White’s pattern of abuse was revealed through Detective

Vallery’s investigation after K.W. spontaneously disclosed the abuse to her mother.

See State v. Stefka, 7th Dist. Monroe No. 10 MO 7, 2012-Ohio-3004, ¶ 77 (rejecting

Stefka’s argument that his rape and gross-sexual-imposition convictions were

against the manifest weight of the evidence because the victim’s testimony was

“unclear, uncertain and unreliable,” since the victim “was the one who




                                        -30-
Case No. 13-16-21


spontaneously disclosed the abuse to her stepmother”). Likewise, the victims

recalled many specific details about the abuse. See Bones at ¶ 35.

       {¶54} Finally, that there is no DNA or medical evidence corroborating

K.W.’s allegations does not weigh against White’s convictions as to K.W. Indeed,

“physical evidence is not required to support a rape conviction against a manifest

weight challenge.” State v. Thomas, 9th Dist. Summit No. 27580, 2015-Ohio-5247,

¶ 31, citing State v. Martinez, 9th Dist. Summit No. 24037, 2008-Ohio-4845, ¶ 13

(rejecting manifest weight challenge to rape conviction even though there was

“‘little to no credible physical evidence’”). Furthermore, Detective Vallery testified

that it was unlikely that any DNA or medical evidence would be discovered

considering the amount of time that passed between when the abuse occurred and

when K.W. told Winget.

       {¶55} For these reasons, White’s arguments are unpersuasive. Accordingly,

we cannot conclude that the trier of fact clearly lost its way and created such a

manifest miscarriage of justice that White’s convictions must be reversed and a new

trial ordered.

       {¶56} White’s seventh, eighth, ninth, tenth, eleventh, and twelfth

assignments of error are overruled.




                                        -31-
Case No. 13-16-21


       {¶57} Having found no error prejudicial to the appellant herein in the

particulars assigned and argued, we affirm the judgment of the trial court.

                                                               Judgment Affirmed

WILLAMOWSKI and SHAW, J.J., concur.

/jlr




                                        -32-